OPINION ON MOTION FOR REHEARING
GONZALEZ, Justice.
In his motion for rehearing, among other things, appellee contends that we are in error in treating this case as a will contest case since appellants abandoned their objections to the will being probated. This ignores the fact that appellants’ objections were abandoned on the condition that J. C. Anderson not be named independent executor. J. C. Anderson was not appointed independent executor under the will and was in fact disqualified by the court. Therefore, one cannot escape the conclusion that this was a will contest and appellee’s claim for attorney’s fees and the good faith and probable cause issues should have been tried in the same proceeding.
We adhere to our original disposition of the case and overrule appellant’s motion for rehearing.